         Case 1:18-cv-04899-LAK Document 145 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to: All cases.



                           DECLARATION OF NEIL J. OXFORD

               I, Neil J. Oxford, an attorney duly admitted to practice law before the courts of the

State of New York, hereby declare under penalty of perjury:

        1.     I am a partner at Hughes Hubbard & Reed LLP, counsel for Plaintiff

Skatteforvaltningen (“SKAT”), the Customs and Tax Administration of the Kingdom of

Denmark, in these actions. I am fully familiar with the matters set forth in this declaration.

        2.     I submit this declaration in support of SKAT’s Memorandum of Law in Support

of its Motion for Issuance of a Request for International Judicial Assistance to Obtain Evidence

(Letters Rogatory).

        3.     Attached hereto as Exhibit 1 are SKAT’s proposed Letter of Request for

International Judicial Assistance Pursuant to the Hague Convention on the Taking of Evidence

Abroad in Civil or Commercial Matters to J.P. Morgan Securities plc.

        4.     Attached hereto as Exhibit 2 are SKAT’s proposed Letters of Request for

International Judicial Assistance Pursuant to the Hague Convention on the Taking of Evidence

Abroad in Civil or Commercial Matters to JPMorgan Chase Bank, N.A. – London Branch.
         Case 1:18-cv-04899-LAK Document 145 Filed 04/09/21 Page 2 of 2




       5.      Attached hereto as Exhibit 3 is SKAT’s subpoena dated January 16, 2020 to J.P.

Morgan Securities LLC and JPMorgan Chase Bank, N.A.

       6.      Attached hereto as Exhibit 4 is the amended complaint from SKAT v. The Bradley

London Pension Plan & Doston Bradley, No. 18-cv-04047-LAK (S.D.N.Y. Apr. 24, 2020).

       7.      Attached hereto as Exhibit 5 is the Sanjay Shah Defendants’ Response to

Claimant’s Request for Further Information in the English Action.

               I, NEIL J. OXFORD, hereby declare under penalty of perjury that the foregoing is

true and correct.

Dated: New York, New York
       April 9, 2021



                                                        /s/ Neil J. Oxford
                                                            Neil J. Oxford




                                               2
